Exhibit 99.1 News Release Contact: Paul Chrisco, CFO (812) 981-7375 FOR IMMEDIATE RELEASE Community Bank Shares of Indiana, Inc. reports 2nd quarter earnings and 3rd quarter dividend NEW ALBANY, Ind. (August 14, 2009) – Community Bank Shares of Indiana, Inc. (NASDAQ-CBIN) today reported a non-cash goodwill and other intangible asset impairment charge of $16.2 million or $4.96 per diluted common share and a provision for loan losses, net of tax, of $9.4 million during the second quarter of 2009, which resulted in a net loss available to common shareholders of $25.0 million or $7.67 per diluted common share.The diluted net loss per common share calculation includes the effect of amortization of the unearned discount and accrued dividends on preferred stock issued during the second quarter under the U.S. Treasury’s Capital Purchase Program of $91,000 or $.03 per diluted common share for the three and six months ended June 30, 2009.The impairment charge had no impact on the Company’s cash, liquidity, tangible equity ratio or its regulatory capital ratios. Excluding goodwill and other intangible asset impairment, the Company’s non-GAAP net loss totaled $8.8 million or $2.71 per diluted common share for the quarter.For a reconciliation of non-GAAP net loss and diluted earnings per common share, see “Regulation G Disclosure” below. The non-GAAP net loss of $8.8 million during the second quarter was primarily driven by a pre-tax loan loss provision of $14.3 million. Non-performing loans were $23.6 million at June 30, 2009 as compared to $24.2 million at March 31, 2009.Other real estate owned, which primarily represents properties acquired through foreclosure, totaled $4.9 million at June 30, 2009, an increase of $3.9 million from March 31, 2009. During the second quarter the Company increased its allowance for loan and lease losses to $18.4 million, an increase from 1.43% of total loans at March 31, 2009 to 3.18% at June 30th, 2009.The provision, after net charge-offs for the quarter, increases the ratio of allowance for loan and lease losses to non-performing assets from 36.49% at March 31, 2009 to 77.70% at June 30, 2009. James Rickard, President and Chief Executive Officer commented “While we are very disappointed in our net operating results for the second quarter, we have taken a very aggressive and realistic approach toward identifying our exposure for potential losses considering the current state of real estate values and the economy.As a result, we added $14.3 million to our allowance for loan losses, which was the primary driver behind our net operating loss for the second quarter.We also reduced our dividend during the third quarter, which is one of the capital planning initiatives we are taking to ensure that our capital base remains strong.Bank holding companies with strong capital will emerge on the other side of this economic downturn ready to take advantage of the opportunities presented.” Rickard continued, “We have also developed a profit improvement plan that includes a reduction in work force, an elimination of all bonuses and incentive compensation programs, the freezing of and reduction in management salaries, and the deferral or reduction of other expenses.The reduction in expenses will be evident in the last two quarters of 2009 and throughout 2010. After factoring out the impact of non-performing assets, the Company’s net interest margin has been improving during 2009.Net interest income will continue to be the engine behind our future earnings growth, which is why our highest priority continues to be reducing our non-performing assets.We are putting all of our available expertise behind this initiative and will address these credits through a creative, efficient, and judicious process.We are committed to being part of the solution to improving the economy, working closely with the individuals and businesses that have been the fabric of the communities we serve.” Despite the Company’s net loss, all three capital ratios remained in the “well-capitalized” category, the highest regulatory capital classification. June30, 2009 Well-Capitalized Under Regulatory Capital
